DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

 	The closest prior art on the record Kim et al. (US 2012/0207112 A1) discloses a UE determines a maximum transmit power limit, and generates a power headroom report including the maximum transmit power limit and an indication of whether the maximum transmit power limit is constrained by a specific absorption rate (RF exposure limit). The base station transmits a schedule (e.g. uplink transmission resources) based upon received power headroom report from the UE (see paragraphs [0048] – [0051], [0083], [0086], [0093] and Fig. 8). 
Wilson et al. (US 2012/0021800 A1) discloses that the schedule specifies a fraction of time the UE is to transmit to meet the SAR limit (see paragraphs [0003]-[0004], [0028] and [0037]).

However, the combination of Kim and Wilson does not teach determining a radio frequency (RF) exposure limit corresponding to a beam configuration and determining a power headroom limit based on the RF exposure limit corresponding to the beam configuration. The combination does not teach that the schedule is also determined by an RF exposure detection range value of a UE. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624.  The examiner can normally be reached on Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/N.L/
Examiner, Art Unit 2415       

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415